                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                 1:20-cr-84-MOC-WCM-1

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 Vs.                                           )                  ORDER
                                               )
 KARL STEPHEN FOX,                             )
                                               )
                  Defendant.                   )



        THIS MATTER is before the court on defendant’s Unopposed Motion for Appointment

of Second Chair Counsel. (Doc. No. 9). Having considered the motion and reviewed the

pleadings, the court enters the following Order.

                                          ORDER

        IT IS, THEREFORE, ORDERED that the Unopposed Motion to Appoint Second Chair

(Doc. No. 9) is GRANTED, and Dustin Dow is APPOINTED as second chair defense counsel

in this matter.


 Signed: September 17, 2020




       Case 1:20-cr-00084-MOC-WCM Document 13 Filed 09/17/20 Page 1 of 1
